PHILLIP R. GARRISON, Chief Judge,
dissent on motions for rehearing or transfer.
I respectfully dissent to the extent the Opinion On Motions For Rehearing Or Transfer concludes, by interpretation, that the term “shall” as used in § 260.320.3 is directory rather than mandatory for the same reasons referred to in my earlier Dissenting Opinion. It does appear to me, however, that the use of the word “shall” in that section is directed’ to the executive board of the' solid waste management council rather than as it may affect the MDNR’s actions.